PROVOSTY, J.
The accused, convicted of having sold intoxicating liquors without a *975license, lias appealed from a refusal to grant him a new trial which he asked for in order to have an opportunity to impeach the two state witnesses upon whose testimony he was convicted, by producing two witnesses, newly discovered, who would testify that the two state witnesses were of bad repute, because engaged in the sale of whisky without a license, which fact the newly discovered witnesses knew because they themselves had bought whisky from them.
Impeaching testimony is no ground for a new trial. State v. Young, 107 La. 619, 31 South. 993.
Judgment affirmed.